DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  the limitation “pressed powered metal” appears to be a typo for “press powdered metal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “a jet vane drive” renders the claim indefinite because its unclear whether this refers to the jet vane in claim 2 or not. 
Regarding claim 12, the limitation “additional power take-offs” renders the claim indefinite because its unclear whether this includes the power take off system of claim 1 or not and how many power take offs are being claimed.
Regarding claim 13, the limitation “in combination with actuators operatively coupled to the power take offs, to rotate jet vanes coupled to respective of the power take offs” renders the claim indefinite because 1) its unclear how many actuators are being claimed and whether this includes or doesn’t include the actuator in claim 1; 2) the power take offs compound the ambiguity of claim 12 and whether this includes the system referred to in claim 1; 3) jet vanes renders the claim indefinite because its unclear how many jet vanes are being claimed and whether this includes the jet vane of claim 2; 4) its unclear which vanes are coupled to what respective power take offs; its unclear what the limitation “in combination with” means. 
Regarding claim 14, the limitation “the actuators” further compounds the ambiguities raised in claim 13 above. Additionally, claim 14 recites “the combination of claim 13” where is unclear whether “the jet vane drive” is included here. Claim 15 contains the same recitation.
Regarding claim 15, the limitation “the jet vanes” renders the claims indefinite for the same reasons as claim 13. 
Regarding claim 19, the limitation “the flight vehicles” renders the claim indefinite for lacking antecedent basis. Only a single flight vehicle was previously claimed. It is further unclear which actuator is being recited since each jet vane includes an actuator. 
	Claims dependent thereon are rejected for the same reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Facciano EP 0744591.
Regarding claim 1, Facciano discloses a power take off system for use with an actuator 90, the power take-off system comprising: a gear shaft 76, 77 configured to engage the actuator, with the actuator directly driving the gear shaft, see fig. 8, the actuator drives that gear shaft; a drive pinion 80 on the gear shaft; a face gear sector 86, 68 that engages the drive pinion; and a rotatable surface 50 that is operatively coupled to the face gear sector, such that the rotatable surface rotates along with the face gear sector. 
Regarding claim 2, Facciano discloses the rotatable surface is a jet vane. See element 50 is a steering vane. 
Regarding claim 3, Facciano discloses the rotatable surface has an integrally formed shaft extending from a blade of the rotatable surface. Referring to fig. 7 a rotatable shaft is seen integrated with the blade shown at element 74. The component operates as a single element therefore must be integral.
Regarding claim 9, Facciano discloses a cap that has an opening through which passes the integrally formed shaft. Referring to fig. 4, cap 56 extends around the shaft of the vane as can be seen through fig. 5, the shaft being the rotary actuating component for the vane.
Regarding claim 10, Facciano discloses an annular insulator engaged by the cap. The insulator 60 is engaged by the cap 56 and also has the shaft running through it, i.e. is annular. 
Regarding claim 11, Facciano discloses the gear shaft engages a housing, as part of a jet vane drive. See fig. 3 housing 44 is coupled to the actuation system and therefore the gear shaft must engage in the housing in some manner. 
Regarding claim 12, Facciano discloses additional power take offs to drive vanes 46, 48, 50, 52and engaging the housing.
Regarding claim 13, Facciano discloses in combination with actuators operatively coupled to the power take-offs, to rotate jet vanes coupled to respective of the power take offs. Referring to fig. 3, Facciano shows 4 vanes 48, 46, 50, 52, each having its own actuator, fig. 5.
Regarding claim 14, Facciano discloses the combination is part of an air vehicle wherein the actuators are also operatively coupled to control surfaces 94, 50 of the air vehicle. A missile, which is an air vehicle, is shown in fig. 1, with control surfaces 94 which are illustrated as rotatable fins 12, 14, 28, 30 and inner vanes 48, 50, 54, 46. 
Regarding claim 15, Facciano discloses the jet vanes are in a nozzle of a rocket motor of the air vehicle. See fig. 3, the jet vanes deflect the exhaust gas of the rocket said to be in the plum of the missile, i.e. in the nozzle. 
Regarding claim 16, referring to all claims above, Facciano discloses all elements. 
Regarding claim 17, Facciano shows that the actuators 90 are control surface actuators attached to control surfaces 94.
Regarding claim 18, Facciano discloses an apparatus, the normal operation of which yields, using jet vane drives, fig. 8 shows one exemplary drive, to turn jet vanes 46, 48, 50, 52 in a housing 44, with foreach of the jet vane drives, a face gear sector of the jet vane drive operatively coupled to the jet vane to rotate with the face gear sector, 86, 68, a drive pinion 80 that engages the face gear sector to rotate the face gear sector, and an actuator 90 directly driving a gear shaft 76, 77, with the gear pinion mounted on the gear shaft.
Regarding claim 19, Facciano discloses turning control surfaces of the flight vehicles using the actuator. The actuator 90 turns both the fin 94 and the jet vane 50.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facciano in view of Ikegaya et al. US 2015/0037163.
Regarding claim 4, Facciano discloses all elements except that the vane is made of pressed powdered metal. 
Ikegaya teaches that a vane for a compressor, though the process can be applied to a gas turbine stator vane, see para. [0013], may be made though sintering of powdered material and can be easily formed, see para. [0041].
It would have been obvious to an ordinary skilled worker to manufacture the vane of Facciano from a powdered metal sintering process, i.e. pressed powdered metal, as taught by Ikegaya, in order to easily form a suitable vane. Id. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facciano in view of Brackin et al. US 6,354,978.
Regarding claim 8, Facciano discloses all elements except for the drive pinion is press fit on the gear shaft. 
Brackin teaches a differential and method for variable traction control but is relied upon to show the conventional method of affixing a gear to its shaft. The gears 34, 36 are said to be fixed upon respective pivots 38 in a conventional manner, e.g. welds, conventional fasteners, interference fit, press fitting, threaded, splined or keyed connection. See col. 7, lines 10-25. 
It would have been obvious to an ordinary skilled worker to provide a press fit to the gear assembly of Facciano on the shaft as taught by Brackin because Brackin teaches that press fitting is a well known and conventional method of fixing the gear to the shaft. Id. 

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facciano in view of Yamane et al. US 4,299,534.
Regarding claim 5, Facciano discloses all elements except for the integrally formed shaft has a non-circular cross section shape that mates with an inner opening of a bearing sleeve that engages the shaft. 

    PNG
    media_image1.png
    467
    529
    media_image1.png
    Greyscale

Yamane teaches guide vane being attached to an actuator mechanism via a key joint 13. The shaft of the vane has a non-circular cross section at least at the point of the key 12, in other words, there is a slotted groove cut into the circular shaft that alters the cross section to a non-circular cross section. The shaft is received in a bearing sleeve that allows for rotation of the shaft with the key. The bearing sleeve is connected to the actuating mechanism. The key mechanism allows for rotation of the guide vane. 
It would have been obvious to an ordinary skilled worker to substitute the undisclosed vane mounting system of Facciano with the key mating system of Yamane, as part of an obvious substitution of one known actuation mechanism connection with another to achieve predictable results. See KSR; MPEP 2141 III B. The Examiner notes that it is well known in the guide vane actuation art to provide a keyed connection within a sleeve to allow for actuation of the vane. 
Regarding claim 6, Facciano, in view of Yamane, discloses that that the shaft of the vane is connected to the actuation mechanism via a slotted key. The actuation mechanism of Facciano is the face gear sector 68 and therefore an ordinary skilled worker would have found it obvious to put a mating key in the face gear to mate with the shaft.  Facciano shows that the face sector gear sits on top of a plate interpreted as a bearing sleeve where it would be obvious to put the slot in the intervening structure. 
Regarding claim 7, Facciano, in view of Yamane, discloses the key engages an inner notch in the face gear sector and a slot in the bearing sleeve. The key is engaged with inner notches/slots on the annular components and an outer notch on the shaft. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art is aware of jet vanes for control of rockets. See Castor et al. 2012/0032659; Perini et al. US 6,726,147; Zhang CN 1,693,691; Facciano US 2002/0130216; Sutterfield et al. WO 0118376; JP H08511339; Jacobson US 5,082,202; JP H02277952; Bastian US 4,272,040. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741